DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,627,692. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-16 of U.S. Patent No. 10,627,692.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,001,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-20 of U.S. Patent No. 10,001,689.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,437,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-6 of U.S. Patent No. 10,437,128.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,078,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-20 of U.S. Patent No. 10,078,252.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,823,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-14 of U.S. Patent No. 9,823,536.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,078,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1-20 of the instant application are also included in claims 1-20 of U.S. Patent No. 10,078,252.
Claim Objections
Claim 8 is objected to because of the following informalities:  in line 2, the applicant misspells the word --having-- as “havoing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bergh et al. (US 2012/0200908).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claims 1, 4, 14, Bergh discloses, a method for the preparation of a multi-layer
device (Figs. 1-2E), comprising:
forming a first patterned composite (Paragraph 0059 and Figs. 2A-E) electrically conductive layer (22) arranged against a first substrate (24);
forming a first electrode layer (20) in electrical contact with the first patterned composite
electrically conductive layer (see Fig. 1);
forming a second patterned composite (Paragraph 0059 and Figs. 2A-E) electrically conductive layer (23) on a second substrate (25);

composite electrically conductive layer (see Fig. 1);
wherein patterns are introduced into the first and second composite electrically conductive layers by laser patterning a series of scribes into constant thickness and constant
resistivity films (Paragraph 0083), the first and second patterned composite electrically conductive layers comprising spatially varying resistance to current flow substantially parallel to
a major surface of the first and second patterned electrically conductive layers that varies as a
function of position in the first and second composite electrically conductive layers (Paragraphs
0005-0006, 0068-0069 and Figs. 2A-E), and wherein the first and second electrode layers
comprise electrochromic materials (Paragraphs 0051 and 0084).
Regarding claims 2 and 15, Bergh discloses, the first patterned conductive layer
comprises indium tin oxide and the first transparent conductive material layer comprises doped
tin oxide (Paragraph 0059).
Regarding claims 3 and 16, Bergh discloses, a ratio of the resistance to current flow
substantially parallel to a major surface of the first patterned composite electrically conductive
layer in a first region of the first patterned composite electrically conductive layer circumscribed
by a first convex polygon to the resistance to current flow substantially parallel to the major
surface of the first patterned composite electrically conductive layer in a second region of the
first patterned composite conductive layer circumscribed by a second convex polygon is at least
2, the first and second regions circumscribed by the first and second convex polygons,
respectively, each comprising at least 25% of the major surface of the first patterned composite
electrically conductive layer (Paragraphs 0005-0006, 0068-0069 and Figs. 2A-E).

claim 5, Bergh discloses, a second substrate (25) and a second (Paragraph
0059 and Figs. 2A-E) electrically conductive layer (23) on a surface of the second substrate
(Paragraph 0059), the second patterned composite electrically conductive layer being transmissive to electromagnetic radiation having a wavelength in the range of infrared to ultraviolet (Paragraphs 0005-0006), the second patterned composite electrically conductive layer comprising: a second patterned conductive layer (Paragraph 0059 and Figs. 2A-E); and a second transparent conductive material layer (Paragraphs 0068-0069 and Figs. 2A-E), wherein the second patterned composite electrically conductive layer comprises a spatially varying resistance to current flow substantially parallel to a major surface of the second patterned electrically conductive layer that varies as a function of position in the second composite electrically conductive layer (Paragraphs 0005-0006, 0068-0069 and Figs. 2A-E).
Regarding claim 6, Bergh discloses, the second patterned conductive layer comprises indium tin oxide and the second transparent conductive material comprises doped tin oxide
(Paragraph 0059).
Regarding claims 7 and 17, Bergh discloses, a ratio of the resistance to current flow substantially parallel to a major surface of the second patterned composite electrically conductive layer in a first region of the second patterned composite electrically conductive layer circumscribed by a first convex polygon to the resistance to current flow substantially parallel to a major surface of the second patterned composite electrically conductive layer in a second region of the second patterned composite conductive layer circumscribed by a second convex polygon is at least 2, the first and second regions circumscribed by the first and second convex polygons, respectively, each comprising at least 25% of the major surface of the second patterned composite electrically conductive layer (Paragraphs 0005-0006, 0043 and 0071).
claim 8, Bergh discloses, the second patterned conductive layer comprises a constant thickness and constant resistivity film having a series of laser scribes (Paragraph 0083).
Regarding claims 9 and 18, Bergh discloses, the spatially varying resistance to current flow substantially parallel to the major surfaces of the first and second electrically conductive layers provides a uniform potential drop, or a desired non-uniform potential drop, across the area of the device (Paragraph 0063).
Regarding claim 10, Bergh discloses, a first electrode layer (20) in electrical contact with the first patterned composite electrically conductive layer; a second electrode layer (21) in electrical contact with the second patterned composite electrically conductive layer; and an ion conductor (Paragraph 0051 and 10), wherein the first electrode layer is on one side of and in contact with a first surface of the ion conductor layer, and the second electrode layer is on the other side of and in contact with a second surface of the ion conductor layer (see Fig. 1).
Regarding claims 11-12, Bergh discloses, the first or second electrode layer comprises an electrochromic material comprising cathodically coloring thin films comprising oxides based on tungsten, molybdenum, niobium, titanium, lead, bismuth, or combinations thereof, or anodically coloring thin films comprising oxides, hydroxides or oxy-hydrides based on nickel, iridium, iron, chromium, cobalt, rhodium, or combinations thereof (Paragraphs 0051 and 0084), and the first or second electrode layer comprises an electrochromic material comprising tungsten oxide, molybdenum oxide, niobium oxide, titantum oxide, copper oxide, iridium oxide, chromium oxide, manganese oxide, vanadium oxide, nickel oxide, cobalt oxide, or combinations thereof (Paragraphs 0051 and 0084).
claim 13, Bergh discloses, the first or second electrode layer further comprises one or more dopants comprising lithium, sodium, potassium, molybdenum, vanadium, titanium, or combinations thereof (Paragraphs 0051 and 0084).
Regarding claims 19-20, Bergh discloses, the first or second electrode layers are formed using a sol-gel deposition process (Paragraph 0054), and wherein the first or second electrode layers comprise an electrochromic material comprising an oxide (Paragraphs 0051 and 0084), and forming an organic ion conductor layer (10) by processes employing liquid components (Paragraph 0054), wherein the first electrode layer is on one side of and in contact with a first surface of the ion conductor layer (see Fig. 1), and the second electrode layer is on the other side of and in contact with a second surface of ion conductor layer (see Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/20/2021